Citation Nr: 9929292	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that there were additional issues appealed to 
the Board, including whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
bilateral foot disability, whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a left eye disability, and entitlement to helpless child 
benefits.  In a statement dated in December 1996, the veteran 
expressed satisfaction with the most recent decision on his 
claim, dated in November 1996, and withdrew his appeal.  
However, as the November 1996 rating decision only addressed 
the issues concerning disabilities of the feet and left eye, 
the RO should clarify whether the veteran withdrew his appeal 
regarding entitlement to helpless child benefits.


FINDING OF FACT

Service connection is currently only in effect for glaucoma 
and chorioretinitis of the right eye, and this fact is not in 
dispute.



CONCLUSION OF LAW

The claim of entitlement to specially adapted housing or a 
special home adaptation grant is without legal merit.  38 
U.S.C.A. §§ 1160, 2101 (West 1991); 38 C.F.R. §§  3.383, 
3.809, 3.09a, 19.5 (1998); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); VAOPGCPREC 75-90, 55 Fed. Reg. 43254 (1990). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent facts in this case are not in dispute.  Service 
connection is only in effect for disability of the veteran's 
right eye.  The veteran is blind in his service-connected 
right eye and in his non service-connected left eye.  
Compensation is payable for the combination of service-
connected blindness in one eye and non service-connected 
blindness in the other eye as if both disabilities were 
service connected, provided that the non service-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  The 
veteran is receiving compensation at the 100 percent rate 
based upon service-connected blindness in one eye and non-
service-connected blindness in the other eye in accordance 
with 38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. 2101(a) may be 
extended to a veteran if the following requirements are met: 
(a)  Service.  Active military, naval or air service after 
April 20, 1898, is required.  Benefits are not restricted to 
veterans with wartime service.  (b)  Disability.  The 
disability must have been incurred or aggravated as the 
result of service as indicated in paragraph (a) of this 
section and the veteran must be entitled to compensation for 
permanent and total disability due to: (1)  The loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (2)  Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or (3)  The loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  (4)  The loss or loss of 
use of one lower extremity together with the loss of loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.  

Bilateral blindness alone does not satisfy the disability 
requirements for specially adapted housing.  Since the 
pertinent facts are not in dispute and the law is 
dispositive, the claim for specially adapted housing must be 
denied because of the absence of legal merit.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 
U.S.C.A. 2101(b) may be issued to a veteran who served after 
April 20, 1898, if the following requirements are met:  (a)  
The veteran is not entitled to a certificate of eligibility 
for assistance in acquiring specially adapted housing under 
§ 3.809 and the veteran has not previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. 2101(a).  (b)  The veteran is entitled to 
compensation for permanent and total service-connected 
disability which (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

VAOPGCPREC 75-90 (O.G.C. Prec. 75-90) held that eligibility 
for compensation under the paired organ provisions of 38 
U.S.C. § 360 (now § 1160) does not satisfy the requirement in 
38 U.S.C. § 801(a) (now § 2101(a)) that the veteran be 
entitled to compensation under chapter 11 of title 38 for 
permanent and total service-connected disability.  The 
General Counsel explained that the paired organ provisions do 
not confer service-connected status for the nonservice-
related corresponding organ.  Rather, it authorizes VA to pay 
disability compensation as though the disabilities in 
combination were service connected.  Even though the veteran 
received benefits under section 1160 as if the entire 
disability were service connected, in reality the veteran had 
a service-connected disability in one organ but a non-
service-connected disability in the other.  Under the "plain 
meaning" of this statute, the veteran was not entitled to 
specially adapted housing.  

Although this opinion specifically addressed 38 U.S.C. 801(a) 
(now § 2101(a)), rather than 38 U.S.C.801(b) (now § 2101(b)), 
the requirement that the veteran be entitled to compensation 
under chapter 11 of title 38 for permanent and total service-
connected disability also applies to § 2101(b).  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 C.F.R. § 19.5.

The Board has considered the representative's contention that 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Kimberlin v. Brown, 5 Vet. 
App. 175 (1993) supports a grant of the veteran's claim.  In 
that decision, the issue before the Court was whether the 
veteran's daughter was eligible for Dependents' Educational 
Assistance under Chapter 35.  The Court rejected the 
Sectary's argument that there can be no "disability rated 
total for the purposes of disability compensation" where 
part of the rating is attributable to a non-service-connected 
condition.  In so doing, the Court essentially rejected the 
holding in VAOPGCPREC 75-90 that compensation under 38 U.S.C. 
§ 360 (now § 1160) did not serve to provide entitlement to 
Dependents' Educational Assistance under Chapter 35.  While 
the Board appreciates the significance of this decision and 
notes that the regulatory criteria applicable to Dependents' 
Educational Assistance have been revised to conform to the 
Court's decision, the fact remains that entitlement to a 
special home adaptation grant was not an issue before the 
Court in Kimberlin.  Therefore, it did not over rule the 
holding in VAOPGCPREC 75-90 applicable to the facts in this 
case. 

In a case such as this where the pertinent facts are not in 
dispute and the law is dispositive, the appeal must be denied 
because of the absence of merit under the law.  See Sabonis 
v. Brown, 426, 430 (1994).


ORDER

Entitlement to specially adaptive housing or a special home 
adaptation grant is denied.

		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

